Exhibit 10.1

 

SECOND AMENDMENT TO

SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

 

This SECOND AMENDMENT TO SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT
(this “Agreement”) is dated as of October 29, 2004, and is entered into by and
among BEACON SALES ACQUISITION, INC. (“Borrower”) and the Domestic Subsidiary
Guarantors which are signatories hereto (together with Borrower, “Obligors”);
GENERAL ELECTRIC CAPITAL CORPORATION, for itself as a Lender, as L/C Issuer and
as Agent; and the Lenders which are signatories hereto.

 

WHEREAS, Agent, Lenders and Obligors are parties to a certain Second Amended and
Restated Loan and Security Agreement dated as of March 12, 2004 (as such
agreement has been or may hereafter be from time to time amended, supplemented
or otherwise modified, the “Loan Agreement”); and

 

WHEREAS, the parties desire to amend the Loan Agreement as hereinafter set
forth;

 

NOW THEREFORE, in consideration of the mutual conditions and agreements set
forth in the Loan Agreement and this Agreement, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:

 

1.                                      Definitions. Capitalized terms used in
this Agreement, unless otherwise defined herein, shall have the meaning ascribed
to such terms in the Loan Agreement.

 

2.                                      Amendment to Loan Agreement.

 

2.1                                 Paragraph (B) of the Financial Covenants
Rider to the Loan Agreement is hereby amended t read as follows:

 

B.                                     Capital Expenditure Limits. The aggregate
amount of all Capital Expenditures, Capital Leases with respect to fixed assets
of Borrower and its Subsidiaries (which shall be considered to be expended in
full on the date such Capital Lease is entered into) and other contracts with
respect to fixed assets initially capitalized on Borrower’s or any Subsidiary’s
balance sheet prepared in accordance with GAAP (which shall be considered to be
expended in full on the date such contract is entered into) (excluding, in each
case, expenditures for trade-ins and replacement of assets to the extent funded
with casualty insurance proceeds and excluding the purchase price allocated to
fixed assets acquired in connection with a Permitted Acquisition) will not
exceed $12,000,000 in any Fiscal Year. Fifty percent (50%) of the amount set
forth above not made in any Fiscal Year may be carried over for one year only to
the next Fiscal Year; provided, however, any carried-over amount will be deemed
used only after all otherwise permitted amounts for that Fiscal Year have been
used.

 

--------------------------------------------------------------------------------


 

3.                                      Conditions.     The effectiveness of
this Agreement is subject to the following conditions precedent (unless
specifically waived in writing by Agent and Requisite Lenders):

 

3.1                                 Obligors, Agent and Requisite Lenders shall
have executed and delivered this Agreement.

 

3.2                                 Beacon Canada, Canadian Facility Agent and
Canadian Facility Lenders shall have entered into an amendment to the Canadian
Facility Credit Agreement in form and substance satisfactory to Agent, together
with a reaffirmation by Beacon Canada of its obligations under the Loan
Documents to which it is a party.

 

4.                                      Representations and Warranties.  To
induce Agent and Lenders to enter into this Agreement, Obligors represent and
warrant to Agent and Lenders:

 

(a)                                  that the Loan Parties have all requisite
organizational power and authority to enter into, and carry out the transactions
contemplated by, this Agreement and all other agreement and documents executed
in connection therewith to which such Loan Parties are parties.

 

(b)                                 that the execution, delivery and performance
of this Agreement and all other agreements and documents executed in connection
therewith have been duly authorized by all requisite action on the part of the
Loan Parties which are parties thereto and that this Agreement has been duly
executed and delivered by Borrower;

 

(c)                                  that each of the representations and
warranties set forth in Section 4 of the Loan Agreement (other than those which,
by their terms, specifically are made as of certain date prior to the date
hereof) are true and correct in all material respects as of the date hereof; and

 

(d)                                 that, after giving effect to this Agreement,
no Default or Event of Default has occurred and is continuing.

 

5.                                      Severability.     Any provision of this
Agreement held by a court of competent jurisdiction to be invalid or
unenforceable shall not impair or invalidate the remainder of this Agreement and
the effect thereof shall be confined to the provision so held to be invalid or
unenforceable.

 

6.                                      Counterparts.     This Agreement may be
executed in one or more counterparts, each of which shall constitute an
original, but all of which taken together shall be one and the same instrument.

 

7.                                      Ratification.     Except as expressly
set forth herein, the terms and provisions set forth in this Agreement shall not
be deemed to be a modification or waiver of any term or condition of the Loan
Agreement. The terms and provisions of the Loan Agreement, as amended hereby,
and the other Loan Documents are ratified and confirmed and shall continue in
full force and effect and all Collateral encumbered by any of the Loan Documents
will continue to secure, to the fullest extent possible, the payment and
performance of all Obligations under or in respect of the Loan Agreement or any
of the other Loan Documents.

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed under seal and delivered by their respective duly authorized officers
on the date first written above.

 

 

BEACON SALES ACQUISITION, INC.

 

 

 

By:

/s/ David R. Grace

 

 

Title:

CFO

 

 

 

 

 

 

QUALITY ROOFING SUPPLY
COMPANY, INC.

 

 

 

By:

/s/ David R. Grace

 

 

Title:

CFO

 

 

 

 

 

 

BEACON CANADA, INC.

 

 

 

By:

/s/ David R. Grace

 

 

Title:

CFO

 

 

 

 

 

 

BEST DISTRIBUTING CO.

 

 

 

By:

/s/ David R. Grace

 

 

Title:

CFO

 

 

 

 

 

 

THE ROOF CENTER, INC.

 

 

 

By:

/s/ David R. Grace

 

 

Title:

CFO

 

 

 

 

 

 

WEST END LUMBER COMPANY, INC.

 

 

 

By:

/s/ David R. Grace

 

 

Title:

CFO

 

 

--------------------------------------------------------------------------------


 

 

 

GENERAL ELECTRIC CAPITAL
CORPORATION, as Agent, an L/C Issuer and a
Lender

 

 

 

 

 

By:

/s/ John M. Steidue

 

 

Its Authorized

 

Signatory:

John M. Steidue

 

 

--------------------------------------------------------------------------------


 

 

 

FLEET CAPITAL CORPORATION,
as Syndication Agent, and as a Lender

 

 

 

 

 

By:

/s/ Jason Riley

 

 

Title:

VP

 

 

--------------------------------------------------------------------------------


 

 

 

LASALLE BANK NATIONAL
ASSOCIATION, a national banking
association, as a Lender

 

 

 

 

 

By:

/s/ Andrew Heinz

 

 

Title:

VICE PRESIDENT

 

 

--------------------------------------------------------------------------------


 

 

WASHINGTON MUTUAL BANK, as a Lender

 

 

 

 

 

By:

/s/ Deborah Saffie

 

 

Title:

Vice President

 

 

--------------------------------------------------------------------------------


 

CONSENT AND REAFFIRMATION (HOLDINGS)

 

The undersigned hereby (i) acknowledges receipt of a copy of the foregoing
Second Amendment to Loan and Security Agreement; (ii) consents to Obligors’
execution and delivery thereof; and (iii) affirms that nothing contained therein
shall modify in any respect whatsoever its guaranty of the obligations of
Borrower to Agent and Lenders pursuant to the terms of that certain Guaranty
dated as of March 12, 2004 (the “Holdings Guaranty”) and reaffirms that the
Holdings Guaranty is and shall continue to remain in full force and effect and
that each Loan Document to which it is a party or otherwise bound and all
Collateral encumbered thereby will continue to guaranty or secure, as the case
may be, to the fullest extent possible, the payment and performance of all
obligations under or in respect of the Holdings Guaranty and such other Loan
Documents. Although the undersigned has been informed of the matters set forth
herein and has acknowledged and consented to same, the undersigned understands
that Agent and Lenders have no obligation to inform it of such matters in the
future or to seek its acknowledgment or consent to future agreements or waivers,
and nothing herein shall create such a duty.

 

IN WITNESS WHEREOF, the undersigned has executed this Consent and Reaffirmation
on and as of the date of such Agreement.

 

 

BEACON ROOFING SUPPLY, INC.

 

 

 

By:

/s/ David R. Grace

 

 

Name:

 David R. Grace

 

 

Title:

CFO

 

 

--------------------------------------------------------------------------------